Citation Nr: 1403186	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to February 28, 2011, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Aires Robinson, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and G.H.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to May 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned the same an initial 30 percent rating.  By a January 2013 rating decision of the same RO, the rating assigned to the Veteran's PTSD was increased to 50 percent, effective February 28, 2011.  

The Veteran testified at a Travel Board hearing that was chaired by a Veterans Law Judge (VLJ) at the Seattle RO in August 2010, and a transcript of the hearing has been associated with the claims file.  The VLJ who conducted that hearing has since retired. 

In November 2010, the Board denied the other issue appealed, entitlement to service connection for tinnitus; and remanded the issue of entitlement to an initial rating in excess of 30 percent for PTSD for additional development.  The file has now been returned to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran was afforded a Travel Board hearing in August 2010, the VLJ who conducted that hearing has since retired.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).

Accordingly, in December 2013, the Board notified the Veteran of his right to another hearing before the Board.  Later that month, the Veteran requested a Travel Board hearing at the RO before another VLJ.  This hearing must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Seattle RO at the earliest opportunity.  Notify him of the date, time and location of his hearing, and record such notification in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


